Citation Nr: 1027312	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  99-22 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for thrombocytopenia, 
claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for leukopenia, claimed as 
due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1989 to January 
1993.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision of the New York, New York 
Department of Veterans' Affairs (VA) Regional Office (RO).  This 
case has since been transferred to the St. Petersburg, Florida 
VARO.  

This case was previously remanded by the Board in June 2005 and 
August 2007 for additional development.  

By a March 2010 rating decision, the RO granted service 
connection for gastroesophageal reflux disease (GERD).  As this 
constitutes a full grant of benefits sought on this issue, this 
matter is not in appellate consideration and thus is not before 
the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
entitlement to service connection for thrombocytopenia and 
leukopenia, both claimed as due to an undiagnosed illness.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  

The Veteran served on active duty from January 1989 to January 
1993 with service in Southwest Asia during Operation Desert Storm 
and is a recipient of the Combat Infantryman Badge.  The Board 
reiterates that the Veteran is a decorated combat veteran and in 
light of his combat service, in reconsidering his service 
connection claims, the RO must specifically consider 38 U.S.C.A. 
§ 1154(b) (2009) and 38 C.F.R. § 3.304(d) (2009).  See Dambach v. 
Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000).

Service treatment records are absent of any findings of 
thrombocytopenia, leukopenia or related conditions.  

In a September 1998 VA examination, the Veteran was initially 
diagnosed with thrombocytopenia and leukopenia by complete blood 
count testing.  

By a December 2009 VA examination, the Veteran reported that his 
thrombocytopenia and leukopenia had their onset in 1992, during 
his active service, at which time he was treated for general 
malaise and was told he had leukopenia and thrombocytopenia.  The 
Veteran reported that these conditions were not subject to 
exacerbations or remissions.  The examiner reported that no 
thrombocytopenia or leukopenia could be evaluated or found on the 
evaluation due to the lack of laboratories after the Veteran 
failed to have them done, therefore no opinion could be rendered.  

In an April 2010 notice response form, the Veteran asked the VA 
to reconsider their decision because in January 2010, he had 
laboratory testing at the VA medical center in San Juan, Puerto 
Rico.  As these records may be relevant to the current claims on 
appeal, the Board finds that VA medical records from the VAMC in 
San Juan, Puerto Rico should be obtained for the dates alleged by 
the Veteran as being treated at the VA, to include the 
laboratories done in January 2010.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
treatment records are in constructive possession of the agency, 
and must be obtained if the material could be determinative of 
the claim).

After the VA records have been obtained, Board finds that the 
January 2010 laboratories and any subsequent laboratories 
performed, should be sent to the December 2009 VA examiner to 
furnish an opinion as to whether thrombocytopenia and leukopenia 
had their onset during the Veteran's active service and the 
likelihood that these conditions are due to an undiagnosed 
illness.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate 
with the claims file any pertinent medical 
records adequately identified by the Veteran, 
to include all VA medical records from the 
San Juan, Puerto Rico from for the dates of 
alleged treatment for hearing loss, from 
January 2010 to the present.  The RO/AMC 
should document whether or not these 
documents were available.  

2.  After the VA medical records have been 
associated with the file or a negative 
response was received, the claims file should 
be forwarded to the December 2009 VA 
examiner, or, if this examiner is not 
available, the claims filed should be 
forwarded to a similar specialist in hemic 
disorders, to review the claims file, 
including the January 2010 laboratories (and 
subsequent laboratories, if any) and the 
service treatment records.  The examiner is 
then asked to furnish an opinion with respect 
to the following:

(a).  Does the Veteran currently have 
thrombocytopenia or leukopenia?  If so, are 
these conditions be associated with a 
clinical diagnosis or are they associated 
with an undiagnosed illness?  (Note:  an 
undiagnosed illness includes a medically 
unexplained chronic multisymptom illness 
without conclusive pathophysiology or 
etiology).

(b).  If these conditions have been 
associated with a known clinical diagnosis, 
did the current thrombocytopenia, leukopenia 
or the clinically diagnosed condition which 
they have associated with have its onset in 
service?

(c).  If the examiner finds that the 
Veteran's current thrombocytopenia or 
leukopenia cannot be associated with a known 
clinical diagnosis, has either condition 
existed for 6 months or more with 
intermittent episodes of improvement or 
worsening?

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed, to include 
consideration of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (as the Veteran is a combat 
veteran) and 38 C.F.R. § 3.317 (if the 
conditions have not been associated with a 
known diagnosis).  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative, if any, should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

